Title: To Thomas Jefferson from Gabriel Christie, 11 October 1806
From: Christie, Gabriel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Baltimore 11th. October 1806,
                        
                        In my letter of yesterday which I hope you have recieved, I made application for the appointment of Collector
                            of the Customs of this Port, since which I am informed that there will be a great many applications for that Office, and
                            some are very industrious to procure recommendations for the purpose.—I beliave Sir I can say with truth that I have it in
                            my power to obtain as many respectable names in the City, by way of recommendation for that Office as any one who makes
                            the application; But relying on your Knowledge of my Charectir, added to a wish not to make my Application Public, has
                            prevented me from resorting to that mode; in addition to the reasons given in my letter of Yesterday, for wishing the
                            appointment, I have to observe that it wd. be peculiarly usefull to me just now, my health being on the decline for some
                            time past, I retir’d from business in Havre-de-Grace, clear of the world, but with a property which I now find not
                            sufficent for the support of a large Family. therefore without the aid of some thing of this Kind, I shall be forced
                            again to resume a Business which my health will not permitt me, properly to attend too.—I can truly assure you Sir that I
                            am in all respects competent to discharge the duties of this Office, and will attend to it with fidelity, and have no
                            doubt but my appointment will meet the approbation generaly of the respectable part of this community, this Sir being the
                            first time that I have intruded myself upon your notice, and beliaving that I have some pretentions to executive favor, I
                            cherish a well grounded hope that I shall not be disappointed; but Sir as I said in my first letter, I shall rest
                            satisfy’d with whatever may be your determination, and shall submitt to it without a murmer well Knowing the motives that
                            goven you on such occasions—
                        I am Sir Your Obt. Servt.
                        
                            G. Christie
                            
                        
                    